19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William F. ENGLEHART, Petitioner,v.Paul RAIKEY, WARDEN M.C.I. WALPOLE, Respondent.
No. 93-1985.
United States Court of Appeals,First Circuit.
February 28, 1994

Appeal from the United States District Court for the District of Massachusetts
William F. Englehar on brief pro se.
Scott Harshbarger, Attorney General, and William J. Duensing, Assitant Attorney General, on brief for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
For the reasons stated in the memorandum and order of the United States District Court for the District of Massachusetts, dated May 24, 1993, the judgment of the court denying the petition for habeas corpus is affirmed.